PRICE, Judge.
This case was consolidated with the case of American Fidelity Fire Insurance Company v. Tyler et al., 210 So.2d 561, which has this day been decided by this Court.
The plaintiff in this action, Elizabeth L. Waites, brought suit against C. C. Nash, his liability insurer, Great American Insurance Company of New York, Martha L. Tyler and her insurer, State Farm Mutual Automobile Insurance Company, for personal injuries, property damages, medical expenses and loss of wages allegedly resulting from the vehicular collision described in the companion case.
A compromise settlement was effected between plaintiff and defendant, Martha L. Tyler, and State Farm Mutual Automobile Insurance Company, and by joint motion they were dismissed as defendants. A summary judgment then rejected a third party demand against these two defendants brought by C. C. Nash and Great American Insurance Company of New York.
An intervention was filed by Confederate Memorial Hospital seeking to recover from the defendants the balance owing for hospital care to plaintiff. An exception of res judicata based on an alleged release agreement between Great American Insurance Company of New York and plaintiff was overruled on the finding by the district court that the release was improperly secured. The district court rendered judgment rejecting the demands of the plaintiff after the trial on the merits of the case.
Having concluded in the companion case that the sole proximate cause of the accident in question was the negligence of Martha L. Tyler and that any negligence that might have been attributable to Mr. Nash was not a proximate cause of the accident, we do not find it necessary to consider the correctness of the district court’s finding on the exception of res judicata.
For the reasons given in the companion case heretofore referred to, the judgment appealed from in this case is affirmed at appellant’s cost.